                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


CAPITAL GRILLE HOLDINGS, INC.,

                              Plaintiffs,

        v.                                               CASE NO. _______________
HISTORIC HOTELS OF NASHVILLE,
LLC,

                              Defendant.


                       TRADEMARK INFRINGEMENT COMPLAINT

       Plaintiff Capital Grille Holdings, Inc. (“CG Holdings”) files this Complaint against

Defendant Historic Hotels of Nashville, LLC (“HHN”) and, in support thereof, alleges as

follows:

                               NATURE AND BASIS OF ACTION

       1.        This action arises out of HHN’s unauthorized use of CG Holdings’ THE

CAPITAL GRILLE word and design marks. Specifically, this action is for service mark

infringement in violation of 15 U.S.C. § 1114(1), unfair competition in violation of 15 U.S.C. §

1125(a), trademark infringement and unfair competition in violation of the common law of

Tennessee, and unfair and deceptive trade practices in violation of TENN. CODE ANN. § 47-18-

104. CG Holdings seeks permanent injunctive relief, its costs and its reasonable attorneys’ fees.

                           PARTIES, JURISDICTION AND VENUE

       2.        CG Holdings is a corporation organized and existing under the laws of the state of

North Carolina, with its principal place of business at 1000 Darden Center Drive, Orlando,

Florida 32837.


                                                 1
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 1 of 13 PageID #: 1
       3.      Upon information and belief, HHN is a limited liability company organized and

existing under the laws of the State of Virginia and having its principal place of business at 231

6th Avenue North Nashville, Tennessee 37219.

       4.      This Court has original jurisdiction over the subject matter of this action pursuant

to 15 U.S.C. § 1121 and pursuant to 28 U.S.C. §§ 1331 and 1338.

       5.      This Court has supplemental jurisdiction over CG Holdings’ common law claims

pursuant to 28 U.S.C. § 1367.

       6.      This Court has personal jurisdiction over HHN because HHN resides in this

judicial district, has committed tortious acts within this judicial district, has operated business

facilities and transacted business within this judicial district, has promoted and sold infringing

services within this judicial district, or has otherwise made or established contacts within this

judicial district sufficient to permit the exercise of personal jurisdiction by this Court over HHN.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because HHN resides

in this district, and a substantial part of the events giving rise to the claims in this Complaint

have occurred and are continuing to occur in this judicial district.

                                  FACTUAL BACKGROUND

       I.      Plaintiff CG Holdings and Its THE CAPITAL GRILLE Marks

       8.      Plaintiff CG Holdings is a subsidiary of Plaintiff Darden Corporation

(collectively, “Darden”). Darden and its affiliated entities are a full-service restaurant group.

       9.      The Darden family of restaurants, which includes The Capital Grille®, LongHorn

Steakhouse®, The Olive Garden®, Bahama Breeze®, Seasons 52®, Eddie V’s®, Cheddar’s Scratch

Kitchen®, and Yard House®, encompasses some of the most recognizable brands in the restaurant

industry.



                                                  2
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 2 of 13 PageID #: 2
       10.     The first The Capital Grille was opened in 1990 in Providence, Rhode Island.

Darden acquired 28 operating The Capital Grille restaurants along with The Capital Grille brand

from Rare Hospitality International Inc. in 2007.

       11.     Today, Darden owns and operates more than 57 The Capital Grille restaurants in

the United States, including one restaurant in Memphis, Tennessee, located at 6065 Poplar

Avenue, Memphis, Tennessee 38119.

       12.     Darden, its affiliates, and its predecessors have continuously and exclusively used

its trademarks and service marks to promote The Capital Grille restaurants that include the

phrase “THE CAPITAL GRILLE” in whole or in part (all marks consisting of the phrase “THE

CAPITAL GRILLE” are collectively referred to as the “THE CAPITAL GRILLE Marks”).

       13.     Several of THE CAPITAL GRILLE Marks are the subject of United States

trademark and service mark registrations owned by CG Holdings, including:

               a.      Registration No. 1,644,015 for the design plus word mark THE CAPITAL

               G · R · I · L · L · E (stylized), registered May 7, 1991, for use in connection with

               “restaurant services” (“THE CAPITAL GRILLE & Design Mark”);

               b.      Registration No. 3,032,066 for the word mark THE CAPITAL GRILLE,

               registered December 20, 2005, for use in connection with “restaurant services”;

               and

               c.      Registration No. 3,739,935 for the design plus word mark THE CAPITAL

               G · R · I · L · L · E (stylized), registered January 19, 2010, for use in connection

               with “restaurant services.”

True and correct copies of these Certificates of Registration, including any applicable § 15

Affidavits showing that the registrations are incontestable, are attached collectively as Exhibit 1.



                                                 3
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 3 of 13 PageID #: 3
         14.    CG Holdings’ registrations are valid, subsisting, and in full force and effect.

         15.    Darden, its affiliates, CG Holdings, and their predecessors also own common law

rights in each of the foregoing THE CAPITAL GRILLE Marks for restaurant services and

related goods and services. Darden, its affiliates, CG Holdings, and their predecessors have

extensively and continuously used THE CAPITAL GRILLE Marks since at least as early as

1990.

         16.    Darden, its affiliates, CG Holdings, and its predecessors have prominently used

and promoted THE CAPITAL GRILLE Marks through extensive advertising, marketing, sale of

goods, and the provision of services.

         17.    As a result of Darden’s, its affiliates’, CG Holdings’, and their predecessors’

adoption, continuous use, and heavy promotion of THE CAPITAL GRILLE Marks, THE

CAPITAL GRILLE Marks have become invaluable assets of CG Holdings, serving as a symbol

of quality goods and services provided by Darden.

         II.    Darden Makes Plans to Open a New The Capital Grille in Nashville

         18.    In 2016, Darden re-initiated researching the logistics of opening a new The

Capital Grille location in Nashville, Tennessee, and has been actively searching for a suitable

location for its intended new restaurant since that time.

         19.    Upon opening a The Capital Grille in Nashville, Darden and HHN would be in

direct competition with one another.

         III.   Defendant and Its Unlawful Acts

         20.    Upon information and belief, on or about 1995, Defendant HHN began using the

“CAPITOL GRILLE” name and mark in connection with the operation of its restaurant located




                                                  4
        Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 4 of 13 PageID #: 4
at 231 6th Avenue N. Nashville, Tennessee 37219. Prior to its use of the “CAPITOL GRILLE”

name and mark, HHN’s restaurant operated under the name and mark “GRILLE ROOM.”

       21.    Upon information and belief, prior to April 23, 1990, HHN did not own any

restaurants that operated under a name or mark consisting in whole or in part of the phrase “THE

CAPITAL GRILLE” and was not otherwise known by or using such a name.

       22.    Upon information and belief, HHN’s use of the CAPITOL GRILLE name and

marks occurred after CG Holdings’ predecessor adopted it’s the CAPITAL GRILLE Marks and

federally registered its THE CAPITAL GRILLE & Design Mark.

       23.    HHN’s CAPITOL GRILLE name and marks are similar to CG Holdings’ THE

CAPITAL GRILLE Marks in sight, sound, connotation, and commercial impression.

       24.    Upon information and belief, in light of the heavy promotion and advertising of

CG Holdings’ and its predecessors of The Capital Grille restaurants, HHN had actual knowledge

of Darden’s rights in THE CAPITAL GRILLE Marks.

       25.    Prior to its use of the CAPITOL GRILLE name and marks, HHN also had

constructive knowledge of Darden’s federally registered THE CAPITAL GRILLE & Design

Mark pursuant to 15 U.S.C. § 1072.

       26.    Upon information and belief, HHN’s unauthorized use of the CAPITOL GRILLE

name and marks is an attempt to trade on the goodwill of CG Holdings’ THE CAPITAL

GRILLE Marks, and to falsely imply that HHN is affiliated or associated with, or sponsored or

endorsed by, Darden.

       27.    Upon information and belief, HHN has engaged in and is continuing to engage in

the above misconduct willfully and deliberately, and with an intent to misappropriate CG

Holdings’ goodwill in its THE CAPITAL GRILLE Marks.



                                               5
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 5 of 13 PageID #: 5
       28.     HHN’s activities have caused and will continue to cause irreparable damage to the

business and goodwill of CG Holdings unless permanently restrained by this Court.

                                             COUNT I

                    Federal Service Mark Infringement (15 U.S.C. § 1114)

       29.     CG Holdings hereby incorporates by reference and realleges each and every

allegation in the paragraphs above as if fully set forth herein.

       30.     CG Holdings owns federal Registration No. 1,644,015 for THE CAPITAL

GRILLE & Design Mark. That mark serves to identify to the public certain goods and services

that are offered by Darden alone, and the goods and services offered in connection with those

marks are regarded by the public as being offered by, approved by, authorized by, associated

with, or affiliated with Darden.

       31.     HHN uses CG Holdings’ THE CAPITAL GRILLE & Design Mark in commerce

in connection with the sale, offering for sale, or advertising of its own services without CG

Holdings’ authorization, in a manner that is likely to confuse, mislead, or deceive the public as to

the true source, origin, or sponsorship of HHN’s services.

       32.     HHN’s use of the CAPITOL GRILLE name and marks infringes CG Holdings’

exclusive rights in its federally registered trademarks in violation of Section 32(1) of the

Trademark Act of 1946, 15 U.S.C. § 1114(1).

       33.     HHN’s aforementioned conduct has enabled HHN to earn profits to which HHN

is not in law, equity, or good conscience entitled, and has unjustly enriched HHN, all to HHN’s

profit and CG Holdings’ damage and detriment.

       34.     HHN’s adoption and use of the CAPITOL GRILLE name and marks was willful

and intended for the purpose of trading on Darden’s reputation and goodwill.



                                                  6
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 6 of 13 PageID #: 6
       35.     HHN’s aforementioned conduct has caused and will continue to cause actual and

irreparable injury to CG Holdings and the goodwill associated with THE CAPITAL GRILLE &

Design Mark for which CG Holdings has no adequate remedy at law.

       36.     CG Holdings is therefore entitled to appropriate relief as prayed for hereinafter,

including preliminary and permanent injunctive relief.

       37.     As a result of HHN’s willful and intentional misconduct, CG Holdings is also

entitled to recover its costs and reasonable attorneys’ fees, in an amount to be determined.

                                             COUNT II

                      Federal Unfair Competition and False Designation
                                of Origin (15 U.S.C. § 1125)

       38.     CG Holdings hereby incorporates by reference and realleges each and every

allegation in the paragraphs above as if fully set forth herein.

       39.     By virtue of its prior adoption and use in interstate commerce of THE CAPITAL

GRILLE Marks, CG Holdings and its affiliate Darden have acquired, established, and own

common law trademark and service mark rights in THE CAPITAL GRILLE Marks, which serve

to identify to the public certain goods and services that are offered by Darden alone, and the

goods and services offered in connection with the marks are regarded by the public as being

offered by, sponsored by, approved by, authorized by, associated with, or affiliated with Darden.

       40.     HHN has adopted a name and marks confusingly similar to THE CAPITAL

GRILLE Marks, and HHN uses its name and marks in commerce in connection with the sale,

offering for sale, or advertising of its restaurant services, without Darden’s authorization, for the

calculated purpose of passing off its restaurant services as those of Darden, trading upon

Darden’s significant goodwill and reputation, and of deceiving the public as to the true nature




                                                  7
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 7 of 13 PageID #: 7
and characteristics of HHN’s services. HHN’s conduct is likely to confuse, mislead, or deceive

the public as to the true source, origin, or sponsorship of HHN’s services.

       41.     HHN’s aforementioned conduct constitutes unfair competition and false

designation of origin in violation Section 43(a) of the Trademark Act of 1946, 15 U.S.C.

§ 1125(a).

       42.     HHN’s aforementioned conduct has enabled HHN to earn profits to which HHN

is not in law, equity, or good conscience entitled, and has unjustly enriched HHN, all to HHN’s

profit and CG Holdings’ damage and detriment.

       43.     HHN’s adoption and use of the CAPITOL GRILLE name and marks was willful

and intended for the purpose of trading on Darden’s reputation and goodwill.

       44.     HHN’s aforementioned conduct has caused and will continue to cause actual and

irreparable injury to CG Holdings and the goodwill associated with THE CAPITAL GRILLE

Marks for which CG Holdings has no adequate remedy at law.

       45.     CG Holdings is therefore entitled to appropriate relief as prayed for hereinafter,

including preliminary and permanent injunctive relief.

       46.     As a result of HHN’s willful and intentional misconduct, CG Holdings is also

entitled to recover its costs and reasonable attorneys’ fees, in an amount to be determined.

                                            COUNT III

                            Common Law Trademark Infringement

       47.      CG Holdings hereby incorporates by reference and realleges each and every

allegation in the paragraphs above as if fully set forth herein.

       48.     HHN’s actions, described above, are likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of HHN with Darden, or



                                                  8
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 8 of 13 PageID #: 8
as to the origin, sponsorship, or approval of HHN, its products, and its commercial activities

by or with Darden such that HHN’s acts constitute infringement of CG Holdings’ rights in its

THE CAPITAL GRILLE Marks.

       49.     HHN’s acts, as alleged herein, have caused irreparable injury and damage to CG

Holdings for which CG Holdings has no adequate remedy at law.

       50.     CG Holdings is therefore entitled to appropriate relief as prayed for hereinafter,

including preliminary and permanent injunctive relief.

       51.     As a result of HHN’s willful and intentional misconduct, CG Holdings is also

entitled to recover its costs and reasonable attorneys’ fees, in an amount to be determined.

                                            COUNT IV

                               Common Law Unfair Competition

       52.     CG Holdings hereby incorporates by reference and realleges each and every

allegation in the paragraphs above as if fully set forth herein.

       53.     HHN’s actions, described above, are likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of HHN with Darden, or as

to the origin, sponsorship, or approval of HHN, its products, and its commercial activities by or

with Darden such that HHN’s acts constitute unfair competition under Tennessee common law.

       54.     HHN’s acts, as alleged herein, have caused irreparable injury and damage to CG

Holdings for which CG Holdings has no adequate remedy at law.

       55.     CG Holdings is therefore entitled to appropriate relief as prayed for hereinafter,

including preliminary and permanent injunctive relief.

       56.     As a result of HHN’s willful and intentional misconduct, CG Holdings is also

entitled to recover its costs and reasonable attorneys’ fees, in an amount to be determined.



                                                  9
     Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 9 of 13 PageID #: 9
                                             COUNT V

             Unfair or Deceptive Trade Practices (TENN. CODE ANN. § 47-18-104)

       57.     CG Holdings hereby incorporates by reference and realleges each and every

allegation in the paragraphs above as if fully set forth herein.

       58.     By virtue of its prior adoption and use in interstate commerce of THE CAPITAL

GRILLE Marks, CG Holdings has acquired, established, and owns common law trademark and

service mark rights in THE CAPITAL GRILLE Marks, which serve to identify to the public

services that are offered by Darden alone, and the services offered in connection with the marks

are regarded by the public as being offered by, sponsored by, approved by, authorized by,

associated with, affiliated with, or connected with Darden.

       59.     HHN has adopted a name and marks that are confusingly similar to CG Holdings’

THE CAPITAL GRILLE Marks, and HHN is using its name and marks in commerce in

connection with the sale, offering for sale, or advertising of its restaurant services, without CG

Holdings’ authorization, for the calculated purpose of passing off its restaurant services as those

of Darden, trading upon Darden’s significant goodwill and reputation, and deceiving the public

as to the true nature and characteristics of HHN’s services. HHN’s conduct is likely to confuse,

mislead, or deceive the public as to the true source, origin, sponsorship, endorsement,

connection, association, approval of, or affiliation of HHN’s services.

       60.     HHN’s aforementioned conduct constitutes unfair or deceptive acts in violation of

TENN. CODE ANN. § 47-18-104.

       61.     HHN’s adoption and use of CG Holdings’ THE CAPITOL GRILLE name and

marks was willful and intended for the purpose of trading on Darden’s reputation and goodwill.




                                                 10
    Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 10 of 13 PageID #: 10
       62.    HHN’s conduct has caused and will continue to cause actual and irreparable

injury to CG Holdings and to the goodwill associated with THE CAPITAL GRILLE Marks, for

which CG Holdings has no adequate remedy at law.

       63.    HHN’s aforementioned conduct has enabled HHN to earn profits to which it is

not in law or equity entitled, and has unjustly enriched HHN, all to HHN’s profit and CG

Holdings’ damage and detriment.

       64.    CG Holdings is therefore entitled to appropriate relief as prayed for hereinafter,

including preliminary and permanent injunctive relief.

       65.    CG Holdings is further entitled to recover its costs and reasonable attorneys’ fees,

in an amount to be determined, pursuant to TENN. CODE ANN. § 47-18-109.

                                   PRAYER FOR RELIEF

       WHEREFORE, by virtue of HHN’s unlawful conduct as alleged in Counts I – V of this

Complaint, CG Holdings respectfully prays that:

       A.     The Court enter judgment that HHN, as a result of its unauthorized copying and

use of THE CAPITAL GRILLE Marks, has:

              1.      Infringed CG Holdings’ rights in THE CAPITAL GRILLE & Design

Mark in violation of Section 32(1) of the Trademark Act of 1946, 15 U.S.C. § 1114(1);

              2.      Engaged in unfair competition and false designation of origin in violation

of Section 43(a) of the Trademark Act of 1946, 15 U.S.C. § 1125(a);

              3.      Infringed CG Holdings’ rights in THE CAPITAL GRILLE Marks in

violation of the common law of Tennessee;

              4.      Engaged in unfair competition in violation of the common law of

Tennessee; and



                                               11
    Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 11 of 13 PageID #: 11
                 5.     Engaged in unfair and deceptive acts in violation of TENN. CODE ANN. §

47-18-104.

         B.      The Court enter a permanent injunction enjoining HHN and each of its members,

officers, directors, agents, employees, and all those persons in concert or participation with each

of them, from:

                 1.     Using or authorizing the use of the CAPITOL GRILLE name and mark, or

any reproduction, counterfeit, copy, or colorable imitation thereof, in any form, or in any

manner, or otherwise infringing THE CAPITAL GRILLE Marks;

                 2.     Registering or using, or authorizing others to register or use, the

CAPITOL GRILLE or any confusingly similar variations thereof in a domain name;

                 3.     Passing off, or inducing or enabling others to sell or pass off any goods or

services that are not authorized by CG Holdings for goods or services sponsored or endorsed by,

associated or affiliated with CG Holdings;

                 4.     Otherwise unfairly competing with, injuring the business or reputation of,

or damaging the goodwill of Darden in any manner;

                 5.     Otherwise falsely representing themselves as being connected with,

sponsored by, associated with, or connected with Darden; and

                 6.     Otherwise infringing the distinctive quality of THE CAPITAL GRILLE

Marks.

         C.      Pursuant to Section 36 of the Trademark Act of 1946, 15 U.S.C. § 1118, HHN be

directed to deliver to Darden for destruction all advertising and promotional materials, signs,

business cards, and all other materials which bear the CAPITOL GRILLE name or mark in any

form, and all plates, molds, matrices, and other means of making or duplicating the same;



                                                 12
    Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 12 of 13 PageID #: 12
        D.    Pursuant to Section 35 of the Trademark Act of 1946, 15 U.S.C. § 1117(a) and

TENN. CODE ANN. § 47-18-109(e), HHN be required to pay CG Holdings both the costs of this

action and the reasonable attorneys’ fees CG Holdings has incurred in connection with this

action; and

        E.    The Court grant CG Holdings such other and further relief as the Court deems just

and proper.

                                                  Respectfully submitted,


                                                  /s/ Erin Palmer Polly
                                                  Erin Palmer Polly (#22221)
                                                  erin.polly@butlersnow.com
                                                  BUTLER SNOW LLP
                                                  The Pinnacle at Symphony Place
                                                  150 Third Avenue, South, Suite 1600
                                                  Nashville, TN 37201
                                                  (615) 651-6700
                                                  (615) 651-6701

                                                   Robert L. Lee (PHV To Be Filed)
                                                   bob.lee@alston.com
                                                   Holly Hawkins Saporito (PHV To Be
                                                   Filed)
                                                   holly.saporito@alston.com
                                                   ALSTON & BIRD LLP
                                                   1201 W. Peachtree Street
                                                   Suite 4900
                                                   Atlanta, GA 30309
                                                   (404) 881-7000
                                                   (404) 881-7777

                                                   Attorneys for Plaintiff Capital Grille
                                                   Holdings, Inc.
48391786.v1




                                             13
    Case 3:19-cv-00576 Document 1 Filed 07/09/19 Page 13 of 13 PageID #: 13
